CLEMENS, Senior Judge.
This case arose from a drug-related shoot out. Counts I and III charged defendant with the robbery and murder of John Robinson. Counts II and IV charged him with assaulting Gregory Robinson and also with robbing him of $30.
The state’s evidence warranted submission on all four counts but the jury found defendant guilty only on Count IV, the robbery of Gregory Robinson. The court sentenced defendant as a prior felon to imprisonment for 20 years. He appeals.
Without citing authority therefor defendant now contends the judgment should be reversed because the one guilty verdict was inconsistent with the three not guilty verdicts. He surmises the jurors found him guilty because they were prejudiced against the illegal sale of drugs, an uncharged offense.
In the early case of State v. Ridge, 275 S.W. 59 [4] (Mo.App.1925), there were verdicts of guilty on one count and not guilty on the other. Although the verdicts were inconsistent, since the evidence justified the one guilty verdict “the judgment would not, for that reason, be disturbed”.
In State v. Amerson, 518 S.W.2d 29 [4, 5] (Mo.1975), the court ruled: “When a de*101fendant is charged with committing two criminal offenses that involve different elements (as those here do), a jury may find him guilty of one crime and acquit on the other charge.” The court added that even if the verdicts were inconsistent “such inconsistency does not require reversal of the judgment of conviction”.
In State v. McCall, 602 S.W.2d 702 [21] (Mo.Ap.1980) we followed Amerson, supra, and added that consistency in verdicts is not necessary and each count is to be regarded as a separate charge. State v. Jenkins, 510 S.W.2d 491 [5] (Mo.App.1974), was a case of apparent inconsistency in finding defendant guilty on one robbery count and not guilty on the other. We “declined to speculate as to the reasoning by which the jury arrived at its verdict but (affirm) the conviction not withstanding its logical inconsistency with the acquittal”. So it is here.
Judgment affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.